Name: Commission Regulation (EEC) No 604/90 of 12 March 1990 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  Africa
 Date Published: nan

 13. 3 . 90 Official Journal of the European Communities No L 64/5 COMMISSION REGULATION (EEC) No 604/90 of 12 March 1990 on the supply of common wheat to Ethiopia as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 20 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12; 1986, p. 1 . (2) OJ No L 172, 21.-6 . 1989, p. 1 . 3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 13 . 3 . 90No L 64/6 Official Journal of the European Communities ANNEX LOTS A and B 1 . Operation Nos (') : 27/90 and 28/90 2. Programme : 1989 3 . Recipient : Ethiopia 4. Representative of the recipient (2) (Europe) : Ambassade de l'Ethiopie, Bd. St. Michel 32, B-1040 Bruxelles, telex 62285 ETH BRU B. (Ethiopia) : Relief and Rehabilitation Commission (RRC), PO Box 5686, Addis Ababa, cable : REHAB, tel.: 15 30 11 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II . A.1 ) 8 . Total quantity : 20 000 tonnes 9. Number of lots : two (A : 10 000 tonnes, B ; 10 000 tonnes) 10 . Packaging : in bulk, plus, for each lot  210 000 new woven-polypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light, and 100 needles and sufficient twine (*),  marking on the bags, in letters at least 5 cm high, the month and the year of shipment, followed by :  Lot A : 'ACTION No 27/90 / WHEAT / FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA'  Lot B : 'ACTION No 28/90 / WHEAT / FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing (8)  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the . supply is awarded at the port of shipment stage : lot A : 20. 4  10. 5 . 1990 ; lot B : 20 . 5  10. 6 . 1990 18 . Deadline for the supply (6) : lot A : between 17 and 31 . 5 . 1990 ; lot B : between 17 and 30. 6 . 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 27. 3 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 4. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot A : 20 . 4  10. 5. 1990 ; lot B : 20 . 5  10 . 6. 1990 (c) deadline for the supply (6) : lot A : between 17 and 31 . 5 . 1990 ; lot B : between 17 and 30 . 6. 1990 22. Amount of the tendering security : ECU 5 per tonne. 23. Amount of the delivery security : 10 % of the amount of the tender in ecus. 24. Address for submission of tenders {*) Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend bÃ ¢timent Loi 120 bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles, telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 13 . 3 . 1990, fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 , 27 . 2. 1990, p. 31 ) 13. 3 . 90 Official Journal of the European Communities No L 64/7 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  M. Haffner, PO Box 5570, Addis Ababa, telex 21135 DELEGEUR. (') The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (6) The risks and costs incurred by a failure to comply with the delivery period laid down for each lot are to be borne by the successful tenderer. f) The cost of bagging of the goods is borne by the successful tenderer. (8) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.'